—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 5, 1996, convicting him of murder in the second degree (two counts) and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s generalized request for a trial order of dismissal was not sufficiently specific to preserve for appellate review his challenge to the legal sufficiency of the identification evidence (see, People v Jackson, 211 AD2d 686), or his contention that the People failed to prove his intent to commit robbery beyond a reasonable doubt (see, People v Hodges, 257 AD2d 630). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity and intent to commit robbery. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.